DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/828350 has claims 1-18 and 32-33 pending.

Claim Objections
An objection has been made to claims 1, 9, and 11 for the following reasons: minor informalities. Please see objections below, with proposed amendment
Claim 1 – further limitations following from final limitation, the final limitation having the word “and”
“	… and 
update the status of the first child process in the tasks queue of the first data processing unit, [[;]] wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit and the third data processing unit is configured to track the status of the first child process in another jobs queue of the third data processing unit.”
Claim 9 – further limitations following from final limitation, the final limitation having the word “and”
“	… and re-assigning the first child process for execution,[[;]] wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit and the third data processing unit is configured to track the status of the second child process in another jobs queue of the third data processing unit.”
Claim 11 – further limitations following from final limitation, the final limitation having the word “and”
“	… and update the status of the first child process in the tasks queue of the first data processing unit, [[;]] wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit and the third data processing unit is configured to track the status of the first child process in another lobs queue of the third data processing unit.”

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claim 10 has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Pertaining to the three-prong test: 
(1)          Claim language recites a computing system, with the nonce term “means for”: 
“(Currently amended) A computing system comprising a central processing unit and a storage device, 
the storage device comprising a non-volatile memory and a plurality of data processing units (DPUs), 
each DPU comprising a processor-in-non-volatile-storage- memory (PiNVSM) and a memory sub-array of the non-volatile memory, 
the storage device comprising: 
means for receiving instructions to execute a parent process …; 

means for transmitting instructions to execute a first child process associated with the parent process …; 

means for receiving status information pertaining to the first child process ...t; 
means for receiving instructions to execute a second child process …; and 
means for re-assigning the first child process …, 
wherein a status of the parent process is tracked at a jobs queue at the first data processing unit and at a tasks queue at the second data processing unit, and 
wherein a status of the first child process is tracked at another tasks queue at the first data processing unit and at another jobs queue at the third data processing unit.”
(2)          Functional language is recited as:
“             means for receiving instructions to execute a parent process at a first data processing unit of the plurality of DPUs, from a second data processing unit of the plurality of DPUs; 

means for transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs; 

means for receiving status information pertaining to the first child process indicating a process failure at the third data processing unit; 
means for receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs; and 
means for re-assigning the first child process for execution ...”
(3)          The term "Means" is not modified by sufficient structure, material, or acts for achieving the specified function
In accordance with Applicant’s written description, each of the multiple “means for” could be interpreted as separate software-based instructions. So  “means for” language is not modified by sufficient structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation – see [Paragraphs 0017, 0025, 0029] of Applicant’s specification.
Claim limitation(s) "means for" have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder "means for" coupled with multiple functional verbs without reciting the sufficient structure that achieves the function.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

	obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (Pub. No. US2018/0121120 filed on May 15, 2017; hereinafter Niu) in view of Broad et al. (Patent No. US/10733165 filed on July 6, 2015; hereinafter Broad).
Regarding claim 1, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, the storage device comprising: 
a non-volatile memory divided into a plurality of memory sub-arrays, each memory sub-array part of a data processing unit and comprising a plurality of selectable locations; 
(Niu discloses a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], each memory sub-array part of a data processing unit, e.g. “each sub-array in a DPU in the hardware 150” [0043], and comprising a plurality of selectable locations or “memory addresses” [0049])
a plurality of data processing units configured to operate
Niu discloses a plurality of data processing units or DPUs [0035, 0048] configured to operate [0048], e.g. “DPU is more like memory (e.g., DIMM) scaling” [0007]) 
a first data processing unit of the plurality of the data processing units, the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array, the first data processing unit assigned to process data of the first memory sub-array, 
(Niu discloses a first data processing unit or DPU of the plurality of the data processing units, e.g. “a plurality of DRAM-based processing units (DPUs), each configured as a node in a DPU cluster architecture. According to various embodiments of the present invention, each DPU may be referred to as a node or each DPU module (which includes a plurality of DPUs) may be referred to as a node” [0035], the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array – “Each of the DPUs in the cluster architecture can be configured as all-memory, all-computation, or a combination (e.g., a hybrid memory-computation architecture)” [0051], the first data processing unit assigned to process data of the first memory sub-array [0046, 0070], e.g. “concurrently (or simultaneously) schedule activated sub-arrays in a DPU, and schedule data movement so that it is hidden by computing operations” [0046] and “when the DPU1 finishes its work, it can directly send intermediate data (or an intermediate result) to DPU2 for other computations” [0070])
the first data processing unit (cited by Niu as a second DPU) configured to: 
receive instructions to execute a parent process from a second data processing unit of a second memory sub-array of the storage device; 
(Niu teaches receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit or first DPU [0074] of a second memory sub-array [0045-0046] of the storage device or “memory (for storage)” [0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
transmit instructions to execute a first child process associated with the parent process to a third data processing unit of the storage device; 
(Niu teaches transmitting/sending/forwarding instructions [0049, 0074] to execute a first child process, e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])
receive instructions to execute a second child process from another data processing unit; 
(Niu teaches receive instructions [0049] to execute a second child process from another data processing unit, e.g. “sends a work request and/or the result from the DPU to a next DPU” [0081])
re-assign the first child process for execution; and 
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit [0079, 0082] based on one or more re-assignment criteria, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])

However, Niu does not disclose the following:
(1)	a plurality of data processing units configured to operate in an absence of the central processing unit of the computing system;
(2)	track a status of the parent process from the second data processing unit in a jobs queue of the first data processing unit;
(3)	track a status of the first child process in a tasks queue of the first data processing unit;
(4)	determine an occurrence of a process failure at the third data processing unit; 
(5)	update the status of the first child process in the tasks queue of the first data processing unit; 
(6)	wherein the second data processing unit is conficured to track the status of the parent process in another tasks queue of the second data processing unit and the third data processing unit is configured to track the status of the first child process in another jobs queue of the third data processing unit.
Nonetheless, this feature would have been made obvious, as evidenced by Broad.
(1) (Broad discloses a plurality of data processing units [Column 3, Lines 63-67; Column 4, Lines 1-5; FIG. 1B, Elements 104-1 thru 104-N], e.g. “a plurality of processing devices” [Column 2, Lines 53-57], to operate in absence of the central processing unit of the computing system, e.g. “processing platforms generally distribute a task across many processing devices that individually do not have a significant amount of processing performance, but are effective when the task is distributed across hundreds or even thousands of the processing devices” [Column 1, Lines 18-23])
(2) (Broad discloses, as a precursor, that a first data processing unit runs its parent process or job – evidenced by job id seed-value [Column 7, Lines 24-34; FIGS. 3 and 4]. To track a status of the parent process, Broad uses a task marker to track the status of the parent process [FIG. 5C, see Marker of “parent-abc123” in Element 508]. 
Given this precursor from Broad, evidence of this prior art shows a step to track, via a monitor task, a status of the parent process from the second data processing unit, e.g. “Monitoring of the completion status of the parent and child tasks is performed by one or more monitor tasks” [Column 4, Lines 42-44] 
(3) (Broad discloses a step to track a status of the first child process in a tasks queue [Column 4, Lines 6-28] or FIFO [FIG. 5A, Element 502; FIG. 5B, Element 506; FIG. 5C, Element 506; FIG. 5D, Element 506] of the first data processing unit, e.g. “a first time at which the parent task parent-abc123 is being performed, the child tasks child-aaa and child-bbb have been added to the task queue 506” [Column 8, Lines 64-67])
(4) (Broad discloses determining an occurrence of a process failure at the third data processing unit [Column 9, Lines 6-11; FIG. 5C, Element 520], e.g. “At the third time, the child task child-aaa has previously been interrupted by an occurrence of a processing device performance threshold and, in response to the interrupt, the child task child-aaa creates three new grandchild tasks” [Column 9, Lines 6-11])
(5) (Broad discloses updating the status of the first child process in the tasks queue of the first data processing unit [Column 8, Lines 13-16; ], e.g. “the monitor task determines the node identifiers using the hash function for a predetermined number of child tasks (e.g., 5, 10, or another suitable number), updates the progress status as needed, then places a subsequent instance of the task monitor into the task queue” [Column 8, Lines 13-16])
(6) (Broad discloses features wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit [Colunn 8, Lines 63-67; FIG. 5A, see “M-parent-abc123”] and the third data processing unit is configured to track the status of the first child process in another jobs queue or task marker of the third data processing unit [Column 9, Lines 46-59; FIG. 5D, see one of “Marker: child-aaa” or “Marker: child-bbb”])
The prior art of Niu disclose data processing units that transmit instructions to execute a first child process, receive instructions to execute a second child process, and also re-assign the first child process. 
Broad represent well-known techniques applicable on a similar base device of Broad, such as its cited processing devices that are absent of a central processing unit, as evidence by the nature of distributed processing disclosed by Broad. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Broad. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result would have been as follows: “… during performance of the parent task, a set of child tasks are placed in the task queue 106 for subsequent performance by the distributed processing platform 102 after completion of the parent task and, where applicable, other unrelated tasks. In some scenarios, a child task of a parent task is performed simultaneously with the parent task on different processing devices 104” [Column 4, Lines 16-22 – Broad].
Regarding claim 3, Niu in view of Broad discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit [0079, 0082], e.g. “Then the remainder of the work flow is forwarded to one or more other resources (e.g., DPUs). If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079] or “the DPU (e.g., DPU 0) that generates the job (or a work flow of jobs) finishes the job or a portion of the job as shown in box 602, then sends the remaining job(s) and/or portion(s) of the job (e.g., a remainder of the work flow) to one or more adjacent DPU nodes (e.g., a 
Regarding claim 5, Niu in view of Broad discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit based on one or more re-assignment criteria.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit [0079, 0082] based on one or more re-assignment criteria, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])
Regarding claim 8, Niu in view of Broad discloses the following: 
wherein the first data processing unit is further configured to: 
determine the occurrence of the process failure at the third data processing unit in response to receiving status information pertaining to the first child process indicating failure to execute the first child process.
(Broad teaches determine the occurrence of the process failure [Column 9, Lines 6-11] at the third data processing unit in response to receiving status information, such as a “hardware failure notices” [Column 5, Line 18] pertaining to the first child process indicating failure to execute the first child process [Column 5, Lines 13-19; Column 9, Lines 47-52], - see evidence below: 
“the processing device 104 stops performing a task when the processing device 104 has received a selected number of processing device interrupt signals (e.g., processor requests, hardware failure notices, or other suitable interrupt signals)” [Column 5, Lines 13-19] 
“At the fourth time, the child task child-bbb has i) been interrupted, ii) stored the task marker 430 ("Marker: child-bbb")” [Column 9, Lines 47-52])
It would be beneficial to apply this teaching of Broad on the first child process of Niu. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Broad. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been to provide “status information for the task (e.g. incomplete or complete)” [Column 6, Lines 47-48 – Broad].
Regarding claim 9, Niu discloses the following: 
(Currently amended) A method of responding to a process failure of a data processing unit (DPU) of a plurality of DPUs of a storage device of a computing system, 
the storage device comprising a non-volatile memory and the plurality of DPUs, 
(Niu discloses the storage device comprising a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], and the plurality of DPUs [0035], e.g. “a DPU in the hardware 150” [0043])
each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM) and a memory sub-array of the non-volatile memory, 
(Niu discloses each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number of arithmetic logic units (ALUs), etc.)” [0035] and a memory sub-array of the non-volatile memory [0040, 0043, 0049])
the method performed at a first DPU comprising a first PiNVSM, 
(Niu discloses the method performed at a first DPU, e.g. one of the DPU modules, comprising a first PiNVSM [0065-0066])
the method comprising: 
receiving instructions to execute a parent process from a second data processing unit of the storage device; 
(Niu discloses a second DPU receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit, cited as first DPU [0074], of the storage device or “memory (for storage)” [0045-0046, 0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
receiving instructions to execute a first child process from another data processing unit of the storage device; 
(Niu discloses receiving instructions to execute a first child process from another data processing unit of the storage device – see events of forwarding a workload from one DPU to the next “and so on and so forth” – meaning another data processing unit can receive instructions of a work load remainder” [0074])
transmitting instructions to execute a second child process associated with the parent process to a third data processing unit of the storage device; 
(Niu discloses transmitting instructions to execute a second child process [0049, 0074], e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])
		re-assigning the first child process for execution.
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit [0079, 0082] based on one or more re-assignment criteria, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])

However, Niu does not disclose the following:
(1)	the storage device configured to operate without use of a central processing unit of the computing system, 
(2)	tracking a status of the parent process from the second data processing unit in a jobs queue of the first DPU;
(3)	tracking a status of the first child process in a task queue of the first DPU;  
(4)	receiving status information pertaining to the second child process indicating a process failure at the third data processing unit; and 
(5) 	updating the status of the second child process in the task queue of the first DPU 
(6) 	wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit and the third data processing unit is configured to track the status of the second child process in another jobs queue of the third data processing unit.
Nonetheless, this feature would have been made obvious, as evidenced by Broad.
(1) (Broad discloses the storage device [Column 1, Lines 31-32; Column 9, Line 46] configured to operate without use of a central processing unit of the computing system, e.g. “processing platforms generally distribute a task across many processing devices that individually do not have a significant amount of processing performance, but are effective when the task is distributed across hundreds or even thousands of the processing devices” [Column 1, Lines 18-23])
(2) (Broad discloses, as a precursor, that a first data processing unit runs its parent process or job – evidenced by job id seed-value [Column 7, Lines 24-34; FIGS. 3 and 4]. To track a status of the parent process, Broad uses a task marker to track the status of the parent process [FIG. 5C, see Marker of “parent-abc123” in Element 508]. 
Given this precursor from Broad, evidence of this prior art shows a step to track, via a monitor task, a status of the parent process from the second data processing unit, e.g. “Monitoring of the completion status of the parent and child tasks is performed by one or more monitor tasks” [Column 4, Lines 42-44] [Column 4, Lines 58-63] in a jobs queue or task marker of the first data processing unit [FIG. 5C, see Marker of “parent-abc123” in Element 508])
(3) (Broad discloses a step to track a status of the first child process in a tasks queue [Column 4, Lines 6-28] or FIFO [FIG. 5A, Element 502; FIG. 5B, Element 506; FIG. 5C, Element 506; FIG. 5D, Element 506] of the first data processing unit, e.g. “a first time at which the parent task parent-abc123 is being performed, the child tasks child-aaa and child-bbb have been added to the task queue 506” [Column 8, Lines 64-67])
(4) (Broad discloses receiving status information pertaining to the second child process, such as “child-bbb” [Column 8, Lines 64-67], indicating a process failure at the third data processing unit [Column 5, Lines 14-19; Column 9, Lines 6-11; FIG. 5C, Element 520])
(5) (Broad discloses updating the status of the first child process in the tasks queue of the first data processing unit [Column 8, Lines 13-16], e.g. “the monitor task determines the node updates the progress status as needed, then places a subsequent instance of the task monitor into the task queue” [Column 8, Lines 13-16])
(6) (Broad discloses features wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit [Column 8, Lines 63-67; FIG. 5A, see “M-parent-abc123”] and the third data processing unit is configured to track the status of the first child process in another jobs queue or task marker of the third data processing unit [Column 9, Lines 46-59; FIG. 5D, see one of “Marker: child-aaa” or “Marker: child-bbb”])
The prior art of Niu disclose data processing units that transmit instructions to execute a first child process, receive instructions to execute a second child process, and also re-assign the first child process. 
The disclosed functionality of Broad represent well-known techniques applicable on a similar base device, such as its cited processing devices that are absent of a central processing unit, as evidence by the nature of distributed processing disclosed by Broad. 
These well-known techniques of Broad are applicable to the data processing units of Niu, with a predictable result that can be yielded thereof.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Broad. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result would have been as follows: “… during performance of the parent task, a set of child tasks are placed in the task queue 106 for subsequent performance by the distributed processing platform 102 after completion of the parent task and, where applicable, other unrelated tasks. In some Broad].
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Cagno et al. (Pub. No. US2011/0113279 published on May 12, 2011; hereinafter Cagno).
Regarding claim 2, Niu in view of Broad does not disclose the following: 
wherein the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit in response to determining the occurrence of the process failure.  
Nonetheless, this feature would have been made obvious, as evidenced by Cagno.
(Cagno teaches the first data processing unit is further configured to transmit status information [0079, 0114], e.g. “transmits the state changes” [0079], pertaining to the parent process to the second data processing unit [0114] in response to determining/detecting the occurrence of the process failure [Abstract; 0079, 0114], e.g. “In one embodiment the master SSDC 160 may maintain the master/slave state table. When a change occurs in the state of either the master SSDC 160 or the slave SSDC 170 the master SSDC 160 transmits the state changes to the dual port connector 150a-b and to the slave SSDC 170” [0079])
It would be beneficial to apply the transmitting step of Cagno in response to determining the occurrence of the process failure of Niu in view of Broad.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad with the teachings of Cagno. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The master SSDC 160 interacts with the system 300 to configure and maintain the master/slave state table.” [0077 – Cagno.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Sengupta et al. (Pub. No. US2009/0282418 published November 12, 2009; hereinafter Sengupta.
Regarding claim 4, Niu in view of Broad does not disclose the following: 
wherein the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process.  
Nonetheless, this feature would have been made obvious, as evidenced by Sengupta.
(Sengupta teaches that the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process [0059; Claim 9 of Sengupta], e.g. “the scheduling DPU terminates scheduling of any new computation job from the plurality of computation jobs at the first DPU when the scheduling of the first computation job makes the number of jobs scheduled and being processed at the first DPU equal to a maximum threshold” [0059])
It would be beneficial to apply the transmitting step of Sengupta to terminate any further processing of the first child process of Niu in view of Broad. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad with the teachings of Sengupta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to improve the functionality of a DPU, by adding a termination functionality in order to control “processing at one of the plurality of sets of DPUs” [0011 – Sengupta].
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nia in view of Broad in view of De Waegeneer et al. (Pub. No. US2017/0255473 filed on March 2, 2016; hereinafter De Waegeneer).
Regarding claim 6, Niu in view of Broad does not disclose the following: 
wherein the first data processing unit is further configured to: 
(1)	determine a failure to receive status information from the third data processing unit within a predetermined period of time; and 
(2)	determine the occurrence of a process failure at the third data processing unit in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time.
Nonetheless, this feature would have been obvious, as evidenced by De Waegeneer.
(1) (De Waegeneer teaches determining a failure to receive status information [0039, 0041] from the third data processing unit within a predetermined period of time, e.g. “the operating system 210 may determine that the first worker fails to complete the first task based on determining that the running time of the first worker exceeds a threshold time period” [0042])
(2) (De Waegeneer teaches determine the occurrence of a process failure at the third data processing unit [0042] in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time, e.g. “In another example, the operating system 210 may determine that the first worker fails to complete the first task based on determining that the running time of the first worker exceeds a threshold time period. Responsive to determining that the first task fails, the operating system 210 may queue the first task to be processed by a worker in the new task manager. The worker in the new task manager can then retrieve the first task from the shared queue and process the task” [0042])
The teachings of De Waegeneer suggest that the determining steps of De Waegeneer are applicable in accordance with the process failure of Niu in view of Broad. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad with the teachings of De Waegeneer. 

Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to “ensure that no new processes get delayed or otherwise affected by the restart” [0043 – De Waegeneer].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nia in view of Broad in view of Aziz et al. (Pat. No. US/6597956 issued on July 22, 2003; hereinafter Aziz).
Regarding claim 7, Nia in view of Broad does not disclose the following: 
wherein the first data processing unit is further configured to transmit a restart command to the third data processing unit in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time.  
Nonetheless, this feature would have been obvious, as evidenced by Aziz.
(Aziz teaches that the first data processing unit or master device is further configured to transmit a restart command to the third data processing unit in response to determining the failure to receive status information from the third processing unit or slave device within the predetermined period of time [Column 17, Lines 63-67; Column 18, Lines 1-3], e.g. “If a particular slave segment manager 910 does not respond in a specified period of time, master segment manager 908 attempts to restart the particular slave segment manager 910” [Column 17, Line 67; Column 18, Lines 1-3])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nia in view of Broad with the teachings of Aziz. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: To apply feature of a restart command of Aziz on a first data processing unit of Nia in view of Broad, in response to determined failure from the third processing unit of Nia in view of Broad. 
Aziz].
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad.
Regarding claim 10, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, 
(Niu teaches that a computing system comprises a central processing unit [0045] and a storage device or “a storage unit” [0011])
the storage device comprising a non-volatile memory and a plurality of data processing units (DPUs), 
(Niu teaches that the storage device comprising a non-volatile memory or DIMM [0040] and a plurality of data processing units (DPUs) or “DPU modules” [0040])
each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM) and a memory sub-array of the non- volatile memory, 
(Niu discloses each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number of arithmetic logic units (ALUs), etc.)” [0035] and a memory sub-array of the non-volatile memory [0040, 0043, 0049])
the storage device comprising: -4-Application No.: 15/828,350 Filing Date: November 30, 2017 
means for receiving instructions to execute a parent process at a first data processing unit of the plurality of DPUs, from a second data processing unit of the plurality of DPUs; 
(Niu discloses receiving instructions [0049] to execute a parent process or “work load” at first data processing unit, cited as first DPU [0074], of the storage device or “memory (for storage)” [0045-0046, 0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
means for transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs; 
(Niu discloses transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs, e.g. a first child process transmitted to second DPU [0074])
means for receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs; and 
(Niu discloses receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs, e.g. a second child process received at a third or fourth DPU [0074])
means for re-assigning the first child process for execution.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process [0079, 0082] based on one or more re-assignment criteria, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])

However, Niu does not disclose the following:
	
	
(1)	means for receiving status information pertaining to the first child process indicating a process failure at the third data processing unit; and 
(2)	wherein a status of the parent process is tracked at a jobs queue at the first data processing unit and at a tasks queue at the second data processing unit, and wherein a status of the first child process is tracked at another tasks queue at the first data processing unit and at another jobs queue at the third data processing unit.
Nonetheless, this feature would have been made obvious, as evidenced by Broad.
(1) (Broad discloses receiving status information pertaining to the first child process, such as “child-aaa” [Column 8, Lines 64-67], indicating a process failure at the third data processing unit [Column 5, Lines 14-19; Column 9, Lines 6-11; FIG. 5C, Element 520])
(2) (Broad discloses features, wherein a status of the parent process is tracked at a jobs queue at the first data processing unit and at a tasks queue at the second data processing unit, [Column 8, Lines 63-67; FIG. 5A, see “M-parent-abc123”], and wherein a status of the first child process is tracked at another tasks queue at the first data processing unit and at another jobs queue at the third data processing unit [Column 9, Lines 46-59; FIG. 5D, see one of “Marker: child-aaa” or “Marker: child-bbb”])
The prior art of Niu disclose data processing units that transmit instructions to execute a first child process, receive instructions to execute a second child process, and also re-assign the first child process. 
The disclosed functionality of Broad represent well-known techniques applicable on a similar base device, such as its cited processing devices that are absent of a central processing unit, as evidence by the nature of distributed processing disclosed by Broad. 
These well-known techniques of Broad are applicable to the data processing units of Niu, with a predictable result that can be yielded thereof.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Broad. 

Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result would have been as follows: “… during performance of the parent task, a set of child tasks are placed in the task queue 106 for subsequent performance by the distributed processing platform 102 after completion of the parent task and, where applicable, other unrelated tasks. In some scenarios, a child task of a parent task is performed simultaneously with the parent task on different processing devices 104” [Column 4, Lines 16-22 – Broad].
Claim(s) 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Ozaki et al. (Pub. No. US2015/0355935 published on December 10, 2015; hereinafter Ozaki).
Regarding claim 11, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, the storage device comprising: 
a non-volatile memory divided into a plurality of memory sub-arrays, each memory sub-array part of a data processing unit and comprising a plurality of selectable locations; 
(Niu discloses a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], each memory sub-array part of a data processing unit, e.g. “each sub-array in a DPU in the hardware 150” [0043], and comprising a plurality of selectable locations or “memory addresses” [0049])
a first data processing unit of the plurality of the data processing units, 
(Niu discloses a first data processing unit of the plurality of the data processing units)
the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array, 
Niu discloses the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number of arithmetic logic units (ALUs), etc.)” [0035], that includes a first memory sub-array [0040, 0043, 0049])
the first data processing unit assigned to process data of the first memory sub-array, 
(Niu teaches that the first data processing unit [0040, 0043] assigned to process data [0046, 0048] of the first memory sub-array [0046, 0048-0049], e.g. “single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
the first data processing unit configured to: 
receive instructions to execute a parent process from a second data processing unit of a second memory sub-array of the storage device; -5-Application No.: 15/828,350 Filing Date: November 30, 2017 
(Niu teaches receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit or first DPU [0074] of the storage device [0045-0046] or “memory (for storage)” [0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
transmit instructions to execute a first child process associated with the parent process to a third data processing unit of the storage device; 
Niu discloses transmitting instructions to execute a first child process [0049, 0074], e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])
receive instructions to execute a second child process from another data processing unit; 
(Niu discloses receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs, e.g. a second child process received at a third or fourth DPU [0074])
re-assign the first child process for execution;
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to [0079, 0082] based on one or more re-assignment criteria, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])

However, Niu does not disclose the following:
(1)	a plurality of data processing units communicatively coupled to the non-volatile memory and configured to operate in an absence of the central processing unit of the computing system; and 
(2)	track a status of the parent process from the second data processing unit in a jobs queue of the first data processing unit;
(3)	track a status of the first child process in a task queue of the first data processing unit;
(4)	detect occurrence of a processing issue at the first data processing unit; and 
(5)	update the status of the first child process in the task queue of the first data processing unit.
(6)	wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit and the third data processing unit is configured to track the status of the first child process in another lobs queue of the third data processing unit.
Broad.
(1) (Broad discloses a plurality of data processing units [Column 3, Lines 63-67; Column 4, Lines 1-5; FIG. 1B, Elements 104-1 thru 104-N], e.g. “a plurality of processing devices” [Column 2, Lines 53-57], to operate in absence of the central processing unit of the computing system, e.g. “processing platforms generally distribute a task across many processing devices that individually do not have a significant amount of processing performance, but are effective when the task is distributed across hundreds or even thousands of the processing devices” [Column 1, Lines 18-23])
(2) (Broad discloses, as a precursor, that a first data processing unit runs its parent process or job – evidenced by job id seed-value [Column 7, Lines 24-34; FIGS. 3 and 4]. To track a status of the parent process, Broad uses a task marker to track the status of the parent process [FIG. 5C, see Marker of “parent-abc123” in Element 508]. 
Given this precursor from Broad, evidence of this prior art shows a step to track, via a monitor task, a status of the parent process from the second data processing unit, e.g. “Monitoring of the completion status of the parent and child tasks is performed by one or more monitor tasks” [Column 4, Lines 42-44] [Column 4, Lines 58-63] in a jobs queue or task marker of the first data processing unit [FIG. 5C, see Marker of “parent-abc123” in Element 508])
(3) (Broad discloses a step to track a status of the first child process in a tasks queue [Column 4, Lines 6-28] or FIFO [FIG. 5A, Element 502; FIG. 5B, Element 506; FIG. 5C, Element 506; FIG. 5D, Element 506] of the first data processing unit, e.g. “a first time at which the parent task parent-abc123 is being performed, the child tasks child-aaa and child-bbb have been added to the task queue 506” [Column 8, Lines 64-67])
(4) (Broad discloses determining an occurrence of a process failure at the third data processing unit [Column 9, Lines 6-11; FIG. 5C, Element 520], e.g. “At the third time, the child task child-aaa has previously been interrupted by an occurrence of a processing device performance threshold and, in 
(5) (Broad discloses updating the status of the first child process in the tasks queue of the first data processing unit [Column 8, Lines 13-16; ], e.g. “the monitor task determines the node identifiers using the hash function for a predetermined number of child tasks (e.g., 5, 10, or another suitable number), updates the progress status as needed, then places a subsequent instance of the task monitor into the task queue” [Column 8, Lines 13-16])
(6) (Broad discloses features wherein the second data processing unit is configured to track the status of the parent process in another tasks queue of the second data processing unit [Colunn 8, Lines 63-67; FIG. 5A, see “M-parent-abc123”] and the third data processing unit is configured to track the status of the first child process in another jobs queue or task marker of the third data processing unit [Column 9, Lines 46-59; FIG. 5D, see one of “Marker: child-aaa” or “Marker: child-bbb”])
The prior art of Niu disclose data processing units that transmit instructions to execute a first child process, receive instructions to execute a second child process, and also re-assign the first child process. 
The disclosed functionality of Broad represent well-known techniques applicable on a similar base device of Broad, such as its cited processing devices that are absent of a central processing unit, as evidence by the nature of distributed processing disclosed by Broad. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Broad. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result would have been as follows: “… during performance of the parent task, a set of child tasks are placed in the task queue 106 for subsequent performance by the distributed processing Broad].

However, Niu in view of Broad does not disclose the following:
(1)	parse a jobs queue at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit; 
(2)	parse a tasks queue at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit; and 
Nonetheless, this feature would have been made obvious, as evidenced by Ozaki.
(1) (Ozaki teaches parsing a jobs queue, e.g. “derivative process content” [0049], at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit [0295-0298], e.g. “when there is a process content that has failed to execute, it is possible to suggest each process content on an evaluation-value basis by calculating the evaluation values of an original process content or a plurality of derivative process contents of the process content that has failed based on presence/absence of a change in a portion corresponding to the problem portion of the process content that has failed or the data source portion of the problem portion” [0295])
(2) (Ozaki teaches parsing a tasks queue [0176-0178], e.g. derivative part content [0047], at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue [0175], e.g. a process failure, at the first data processing unit, e.g. “when Part Content B within the process "A, B, C" has failed to execute (that is, the specified portion is B and the data source portion of the specified portion is A), the similar process to the process "A, B, C" is retrieved” [0176])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the parsing techniques of Ozaki responsive to detecting occurrence of the processing issue at the first data processing unit of Niu in view of Broad.
Apply the teaching of Ozaki with respect to the first data processing unit of Niu in view of Broad.
The motivation would have been to produce “an effect of reducing a fault handling time for an operation management job” [0044 – Ozaki].
Regarding claim 12, Niu in view of Broad in view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to retrieve a process descriptor pertaining to the parent process among the unexecuted processes in the jobs queue.  
(Niu teaches that the first data processing unit is further configured to retrieve a process descriptor – see workflow details [0078] and “(resource#, job#) pair” [0079] – pertaining to the parent process [0074] among the unexecuted processes in the jobs queue or workflow [0079])
Regarding claim 13, Niu in view of Broad in view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to retrieve a process descriptor pertaining to the first child process among the unexecuted processes in the tasks queue, in response to retrieving a process descriptor pertaining to the parent process.  
(Ozaki teaches that the first data processing unit is further configured to retrieve a process descriptor pertaining to the child process among the unexecuted processes in the tasks queue, the task queue containing part contents represented through “the information including an order of the executed part contents, a branch route, a value of the input/output of each part content, an execution time of each part content, and an execution success/failure of each part content” [0052], in response to retrieving a process descriptor or process contents pertaining to the parent process [0052], e.g. “retrieve, when one of the plurality of process contents similar to the first process content from the plurality of process contents stored in the storage resource” [0009])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implementing the retrieving step of Ozaki with respect to the parent process or child process of Niu in view of Broad.
The motivation would have been to benefit from a management system that “acquire and hold information on a process instance” [0052 – Ozaki].
Regarding claim 16, Niu in view of Broad in view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit [0079, 0082] distinct from the third data processing unit, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Ozaki in view of Cagno.
Regarding claim 14, Niu in view of Broad in view of Ozaki does not disclose the following: 
wherein the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit in response to detecting the occurrence of the processing issue at the first data processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Cagno.
(Cagno teaches the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit, e.g. “The detection module 350a constantly monitors 530 the status of the slave SSDC 170” [0114], pertaining to the parent process to the second data processing unit [0114] in response to detecting the occurrence of the processing issue at the first data processing unit [Abstract; 0114])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad in view of Ozaki with the teachings of Cagno. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply this teaching of Cagno responsive to detecting the occurrence of the processing issue at the first data processing unit of Niu in view of Broad in view of Ozaki.
The motivation would have been as follows: “The master SSDC 160 interacts with the system 300 to configure and maintain the master/slave state table.” [0077 – Cagno].
Regarding claim 15, Niu in view of Broad in view of Ozaki in view of Cagno discloses the following: 
wherein the first data processing unit is further configured to: -6-Application No.: 15/828,350 Filing Date: November 30, 2017 
receive an execution confirmation command from the second data processing unit, corresponding to the parent process; and 	
(Broad teaches receiving an execution confirmation command, e.g. a command that “creates one or more child tasks (e.g., sub-tasks) to finish a remainder of the work for the task, and creates a monitor 
in response to receiving the execution confirmation command, re-assign the first child process for execution.  
(Broad teaches, in response to receiving the execution confirmation command, re-assign the first child process for execution as one of the remainder sub-tasks [Column 6, Lines 55-58])
It would be beneficial to apply these teachings of Broad on the child process of Niu.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Broad. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to re-assign a child process and use a child indicator, wherein ” the child indicator 210 is an array having an entry for each child task. As one example, the entry includes a status indicator that indicates whether the child task has completed, a content flag that indicates whether the child task has completed content associated with it, and a child count indicator that indicates a number of child tasks that have been created by the child task (e.g., grand-children from the current node)” [Column 6, Lines 57-64 - Broad].
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Ozaki in view of Sengupta.
Regarding claim 17, Niu in view of Broad in view of Ozaki does not disclose the following: 
wherein the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process.  
Sengupta.
(Sengupta teaches that the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process [0059; Claim 9 of Sengupta], e.g. “the scheduling DPU terminates scheduling of any new computation job from the plurality of computation jobs at the first DPU when the scheduling of the first computation job makes the number of jobs scheduled and being processed at the first DPU equal to a maximum threshold” [0059])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad in view of Ozaki with the teachings of Sengupta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Sengupta to terminate any further processing of the first child process of Niu in view of Broad in view of Ozaki.
The motivation would have been to improve the functionality of a DPU, by adding a termination functionality in order to control “processing at one of the plurality of sets of DPUs” [0011 – Sengupta].
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Ozaki in view of Pulsipher et al. (Pub. No. US2003/0120710; hereinafter Pulsipher).
Regarding claim 18, Niu in view of Broad in view of Ozaki disclose the following: 
wherein the processing issue includes execution of a restart operation at the first data processing unit.
(Pulsipher teaches that the processing issue includes execution of a restart operation at the first data processing unit within the server farm [0105, 0151] – see evidence below: 
“The status of the processes and jobs running on a server farm needs to be fault tolerant so that complex job definitions can be restarted if hardware fails” [0105]
“Hence, the progress of a job can be monitored in real-time, errors can be recognized quickly and potentially fixed and the job restarted, without having to wait for the entire master job to 
This teaching of Pulsipher suggests that a data processing units of Niu in view of Broad in view of Ozaki, with proper motivation.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to Niu in view of Broad in view of Ozaki with the teachings of Pulsipher. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “a persistent distributed object architecture is used to satisfy the need for fault tolerance” [0105 - Pulsipher].
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Ozaki.
Regarding claim 32, Niu in view of Broad does not disclose the following: 
wherein the first data processing unit is further configured to: 
in response to detecting an occurrence of a processing issue at the first data processing unit: 
(1) 	parse [[a]] the jobs queue at the first data processing unit for unexecuted processes; and 
(2) 	parse [[a]] the tasks queue at the first data processing unit for unexecuted processes.  
Nonetheless, this feature would have been made obvious, as evidenced by Ozaki.
(1) (Ozaki teaches parsing a jobs queue, e.g. “derivative process content” [0049], at the first data processing unit for unexecuted processes [0295-0298], e.g. “when there is a process content that has failed to execute, it is possible to suggest each process content on an evaluation-value basis by calculating the evaluation values of an original process content or a plurality of derivative process contents of the process content that has failed based on presence/absence of  
(2) (Ozaki teaches parsing a tasks queue [0176-0178], e.g. derivative part content [0047], at the first data processing unit for unexecuted processes [0175], e.g. a process failure, at the first data processing unit, e.g. “when Part Content B within the process "A, B, C" has failed to execute (that is, the specified portion is B and the data source portion of the specified portion is A), the similar process to the process "A, B, C" is retrieved” [0176])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view Broad with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Ozaki with respect to the first data processing unit of Niu in view of Broad.
The motivation would have been to produce “an effect of reducing a fault handling time for an operation management job” [0044 – Ozaki].
Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Broad in view of Devadoss et al. (Pub. No. US 2011/0271285 published on November 3, 2011; hereinafter Devadoss).
Regarding claim 33, Niu in view of Broad does not disclose the following:
wherein the first data processing unit is further configured to: 
in response to determining the occurrence of the process failure at the third data processing unit, updating status information of the process that failed on the third data processing unit in a tasks queue.
Nonetheless, this feature would have been made obvious, as evidenced by Devadoss.
(Devadoss teaches, in response to determining the occurrence of the process failure, e.g. “quit with error status” [0040], at the third data processing unit, updating status information of the process [0042] that failed on the third data processing unit in a tasks queue [0040])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Broad with the teachings of Devadoss. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Devadoss in a queue associated with tasks of Niu in view of Broad.
The motivation would have been to “further processing of the present task depending on the anticipated wait time required to obtain exclusive access to the resource” [0039 – Devadoss].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed January 20, 2022, with respect to claims 1-18 & 32-33. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-18 & 32-33. Therefore, Examiner maintains rejection of the claims over 35 U.S.C. 103.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 9, 2022



/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199